ON APPLICATION FOR REHEARING
Decided July 13, 1936
By THE COURT
Submitted on application for rehearing, of which there are four grounds.
The first ground asserts that the court is without jurisdiction to entertain the appeal in this case, as the action was in mandamus and the review should be on error. This position is probably well taken had it been timely urged. .The cause having been submitted to the court upon appeal by counsel without any objection to the form and the court having been permitted to act without interposition of the claim that the type of review was improper, it is now too late to urge it. Drake et, Trustees v Tucker et, 83 Oh St 97. Steed v Baker Wood Preserving Co., 15 Abs 644.
The second ground directs the attention of the court to §1359-29 GC of the act, which provides that “it shall be given liberal construction to accomplish its • purposes.” We are cognizant of the section Quoted but as a rule of construction it does not require a different determination of the cause. The question raised by the third ground of the motion relates to the right of decision of the cause upon appeal, which we have heretofore considered and the fourth branch discusses subject matter to which we gave extended consideration in our original opinion.
The application for rehearing will be overruled.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.